Citation Nr: 0525485	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service connected disc 
herniation at the L4-L5 level with nerve root irritation, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to March 
1967.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a May 2002 decision by the RO in Buffalo, New 
York.

In June 2004, the Board remanded the case for further 
development.  

The Board notes that in the veteran's substantive appeal he 
appears to raise claims for depression and high blood 
pressure secondary to his service-connected low back 
disability.  In addition, the veteran may also be raising a 
claim for TDIU.  The RO should contact the veteran and 
clarify this matter.  As these issues have not yet been 
addressed by the RO, they are referred for appropriate action 
and will not be addressed by the Board.  


FINDINGS OF FACT

The veteran's low back disability more nearly approximates 
that of severe intervertebral disc syndrome with severe 
limitation of motion, objective assessments of severe chronic 
low back pain without significant neurological impairment, 
but with intermittent relief from recurrent attacks.
 

CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
a 40 percent disability rating, and no higher, for the 
service-connected low back disability have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.3, 4.7, 4.71a, 
Diagnostic Codes 5293, 5295 (2001 and 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an April 2003 statement 
of the case and a June 2005 supplemental statement of the 
case.  He was furnished a VCAA letter in April 2002 as well 
as another letter in June 2004.  Moreover, the veteran has 
written in numerous statements during the course of the 
appeal and the Board finds that he was properly notified.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2002 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
available records have been obtained and associated with the 
claims folder.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159.  
However, the Board finds that the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

A February 2000 MRI study of the spine revealed a small disk 
herniation at L4-5 centrally.  There was impingement on the 
thecal sac in the vicinity of the descending left L5 nerve 
root.

At a May 2000 VA examination the veteran stated he had to 
stop working as a teacher in 1990 due to exquisite back pain.  
He complained of pain in his low back and numbness in his 
left leg.  He had pain in his back on coughing, but no pain 
on sneezing.  He used a cane for assistance and ambulation.  
He took Tylenol as needed.  He could stand for very short 
periods of time, walk short distances and sit for about 30 
minutes.  Travel by car was limited to 30 minutes as longer 
periods caused severe pain.  Cold weather aggravated his 
discomfort significantly.  He had flare-ups once a week that 
gradually subsided after taking Tylenol.  

On physical examination, the veteran was found alert, 
ambulating with a cane.  He had a slight limp on the left 
leg.  He got on and off the examining table with great 
difficulty.  Straight leg raising on the right could be 
carried to about 15 degrees, at which time he experienced low 
back pain.  There was no evidence of any motor weakness of 
either lower extremity.  Deep tendon reflexes of the lower 
extremities were present and symmetric.  Eli's maneuver could 
not be accomplished.  The veteran kept the knees fully 
extended and would not permit passive flexion of the knees.  
He had exquisite tenderness on palpation of the entire lumbar 
paravertebral musculature on the left and tenderness on 
palpation of the lower lumbar spinous processes.   

Motion testing revealed that the veteran could flex to 20 
degrees; extension was 0 degrees.  Side bending was 10 
degrees to the right and left.  Rotation could not be 
accomplished at all, 0 degrees.  The veteran had an MRI done 
on February 21, 2000, that showed a focal disk herniation 
central and just slightly to the left of the midline.  There 
was mild impingement on the thecal sac with possible 
irritation of the descending left L5 nerve root.  The 
foramina were patent.  He also had transitional segments in 
the lumbar area.  The assessment was disc herniation at L4-5 
with nerve root irritation at the L5 nerve root on the left.  
The examiner stated that the veteran's symptoms were grossly 
out of proportion to the amount of physical findings and the 
amount of findings on the MRI. 

In June 2000, the RO granted service connection for disc 
herniation L4-5 with nerve root irritation and assigned a 20 
percent evaluation under Diagnostic Codes 5295-5293.

An August 2000 VA progress note reflects that the veteran 
complained of chronic low back pain that was relieved with 
Tylenol.  He had not had any accidents or hospitalizations 
and no changes in bowel habits.  He walked one mile daily.  
The examiner reports that the veteran was grossly intact, 
neurologically, with deep tendon reflexes 2+ throughout, and 
motor strength of the upper and lower extremities symmetrical 
and strong 5/5, bilaterally.  His back was without any 
structural abnormalities and he had active range of motion.  
Assessment was chronic low back pain.  

A December 2000 VA outpatient record reflects that the 
veteran was assessed with chronic severe back pain. 

A May 2001 VA outpatient record reflects that the veteran 
complained of chronic low back pain.  Pain was relieved with 
Tylenol.  Assessment was chronic low back pain.

In April 2002, the veteran contacted the Syracuse VA medical 
center (MC) to file a claim for an increased rating.  He 
stated that his back condition had worsened and he was in 
constant pain.

At a May 2002 VA spine examination, the veteran complained of 
low back pain and left leg pain.  He denied back pain on 
coughing and sneezing.  Bowel and bladder functions were 
intact.  Medications included Tylenol.  Weather changes made 
his back pain worse and brought on flare-ups.  The veteran 
stated that surgery was recommended, but he declined 
treatment.  He could stand for 30 minutes and walk short 
distance.  He avoided stairs, kneeling, squatting and 
stooping.  He could sleep as long as he took his medication.  
He was very stiff when he got up in the morning. 
On physical examination, the veteran was alert, walked with a 
limp on the left leg and used a can for assistance in 
walking.  He disrobed and turned from side to side with 
difficulty.  Attempts at straight leg raising caused the 
veteran to complain of severe back pain.  The veteran was 
reluctant to actively move his toes, complaining of severe 
back pain on any such attempt.  Motor strength therefore 
could not be evaluated.  He did not exhibit any foot drop on 
the left when he walked.  The patellar and Achilles reflexes 
were present and symmetrical bilaterally.  He could not toe 
or heel walk on the left due to severe back pain.  He 
complained of severe back pain on light touch of the entire 
lumbar area.  He could not move the lumbar spine in any 
direction due to severe back pain.  Diagnosis was reported as 
an established diagnosis of herniated L4, 5 intervertebral 
disk with no clinical evidence of an L5 radiculopathy.  The 
examiner remarked that the veteran's subjective symptoms were 
magnified to the point of hysteria.  Objectively, the 
reflexes were intact and there was no motor deficit of either 
lower extremity.  The examiner opined that the gross 
disparity of the subjective symptoms and the objective 
findings rendered the examination meaningless in determining 
the veteran's degree of impairment.
  
A May 2002 VA outpatient record reflects an assessment of 
chronic low back pain.   

In an October 2002 VA outpatient record, the veteran 
indicated his pain as a 9, on a scale of 10.  Assessment was 
severe chronic low back pain.  

A November 2002 VA MRI of the lumbar spine noted a history of 
herniated lumbar disc and increased chronic low back pain 
with numbness in anterior thighs.  The veteran was noted to 
have a transitional lumbosacral anatomy.  The same labeling 
system was used as on the prior study for consistency.  This 
designated the L5 as partly sacralized with the L4-5 level as 
the point of maximal lordosis.  The L2-3 disk was within 
normal limits.  The L3-4 disk was mildly narrowed and there 
was minimal bulge and mild facet arthropathy.  There was no 
spinal or foraminal stenosis.  The L4-5 disk had a mild to 
moderate narrowing.  There was an annular tear with a disk 
herniation central and slightly eccentric to the left.  This 
was indenting of the thecal sac and was adjacent to both the 
right and left L5 nerve roots.  The amount of herniated 
material was not greatly changed.  The neural foramina 
remained patent and there was no spinal stenosis.  The L5-S1 
disk was intact and there was no spinal stenosis.  There was 
mild facet arthropathy with very mild neural foraminal 
narrowing.  The impression was persistent disk herniation at 
L4-5, which was either stable or slightly smaller than on the 
prior study.  No new acute disk herniation had developed and 
there was no evidence of spinal stenosis.
  
In a January 2003 letter, the veteran stated that his 
condition allowed him only intermittent relief from recurring 
attacks.  He stated that his doctors had indicated that his 
condition had deteriorated and he now wore a back brace.  

In the veteran's personnel journal entries for the month of 
January 2003, the veteran essentially wrote that he was never 
able to move due to the cold, snow, and his back.  His value 
of life due to his back was very limited.  His was on daily 
pain killers or muscle relaxers.  His back brace was always 
on and he needed his cane more and more to stand. 

In a February 2003 letter, the veteran stated that his back 
injury was worse very year.  He was limited to two hours per 
day where he was able to work or do anything. 

A May 2005 VA outpatient record reflects that the veteran was 
seen for chronic conditions of hypertension and degenerative 
joint disease of the spine.  Historical problems and 
diagnosis were noted as degeneration of lumbar or lumbosacral 
intervertebral disc.  The veteran's back was noted as 
costovertebral angle tenderness on the left.  Extremities 
noted as no clubbing, no cyanosis, no edema.  Neurological CN 
II-XII intact.  Deep tendon reflexes 2+ and equal.  Motor 
strength was 5/5.  

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the present level of disability is of primary 
concern in a claim for an increased rating; the most recent 
evidence is generally the most relevant in such a claim, as 
it provides the most accurate picture of the current severity 
of the disability. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

In the present case, the veteran was granted service 
connection for disc herniation L4-5 with nerve root 
irritation in June 2000 and assigned a 20 percent evaluation 
under Diagnostic Codes 5295-5293.  

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change. VAOPGCPREC 3-2000.

The Board must therefore consider the claim for an increased 
rating for the lumbar spine pursuant to the former criteria 
during the course of the entire appeal, and since the 
effective date of both revisions, i.e., September 23, 2002 
and September 26, 2003, applying whichever version or 
versions is/are more favorable to the veteran. Moreover, 
because the veteran's low back disability has been rated 20 
percent throughout the appeal period, the Board need consider 
only whether there is any basis to assign a rating higher 
than 20 percent.

The Board notes that it provided the veteran with notice of 
the revised regulations in a June 2005 supplemental statement 
of the case.  Thus, the Board finds that we may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old version of Diagnostic Code 5293, effective 
prior to September 23, 2002, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.

Under the current version of DC 5293, effective September 23, 
2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id. 
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving DC 5295, VA must 
determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004), 
must also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although DC 5293 is not based upon limitation of motion, as 
noted, the VA General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
diagnostic code based upon symptomatology that includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another code pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  See DeLuca v. 
Brown, supra.  Painful motion is considered to be limited 
motion under the provisions of 38 C.F.R. § 4.59 (2004).

The Board will also consider the veteran's disability under 
the criteria of 38 C.F.R. § 4.71a, DC 5292 (2003).  Under 
that code, limitation of lumbar spine motion will be rated as 
10 percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  Given the veteran's continued complaints of low back 
and radiating pain, and the May 2000 and 2002 examination 
reports indicating that orthopedic findings were minimal due 
to the veteran's reluctance to allow examination based on 
subjective complaints of severe back pain, but the objective 
evidence showed intact reflexes , no motor deficit of either 
lower extremity, a lack any foot drop on the left when he 
walked, the presence of symmetrical patellar and Achilles 
reflexes bilaterally and intact bowel and bladder functions.  
The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran's disability warrants a 
40 percent evaluation under the old version of DC 5293.  
Therefore, the Board finds that a 40 percent rating is 
warranted under this diagnostic code.  However, a 60 percent 
evaluation is not warranted because there is no finding of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  

A 60 percent evaluation is not warranted under the current 
version of DC 5293 because there is no medical evidence in 
the record indicating that a physician ordered the veteran to 
bed rest of at least six weeks during the last twelve months.

The veteran's disability could also be evaluated under DC 
5292 and 5295.  However, the highest disability rating under 
both of these codes is 40 percent, an evaluation already 
awarded to the veteran.  Furthermore, since the limited spine 
motion has not been described as or shown to be comparable to 
ankylosis, DCs 5286 (complete bony fixation of the spine) and 
5289 (ankylosis of the lumbar spine) would not apply here.  
Also, as noted above, the current medical evidence does not 
involve residuals of a vertebral fracture (DC 5285); 
therefore it would not be appropriate to apply that 
diagnostic code.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2004).  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
40 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the lumbar spine, 
has caused functional loss greater than that contemplated by 
the 40 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45 
(2004); DeLuca v. Brown, supra.

For similar reasons, an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected low back disability presents such an 
unusual or exceptional disability picture as to render the 
regular scheduler standards impractical.  38 C.F.R. § 3.321 
(b)(1) (2004). 



ORDER

A rating of 40 percent, but no higher, is granted for the 
veteran's low back disorder, subject to the applicable 
regulatory criteria governing payment of monetary awards.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


